per CURIAM:
El fiscal formuló contra el apelante la si-guiente acusación:
“El fiscal formula acusación contra René Díaz Breijo resi-dente en Calle Morel Campos # 421, Barrio Obrero, Santurce, Puerto Rico, por una Infracción al Artículo 423 del Código Penal de Puerto Rico (Felony) cometida de la manera siguiente:
El referido acusado: René Díaz Breijo, allá en o por el día 20 de octubre de 1964 y en San Juan, P.R., que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Sala de San Juan, P.R., ilegal, voluntaria y maliciosamente y con la intención criminal tenía en su poder y dominio material e instrumentos que se utilizan para falsificar dólares, moneda del curso legal de los Estados Unidos de América.”
Luego de celebrársele un juicio ante jurado fue declarado culpable y sentenciado a cumplir de 3 a 8 años de presidio.
En este recurso el apelante señala la comisión de varios errores. En uno de ellos apunta que los hechos alegados en la acusación no constituyen delito, entre otras razones, por-que no se alega que el acusado, a sabiendas, tenía en su pose-sión material e instrumentos utilizados en la falsificación de dólares. (Énfasis nuestro.)
El Art. 423 del Código Penal (33 L.P.R.A. see. 1651) dispone:
“§ 423. —Posesión de Instrumentos para Falsificar.
“Toda persona que hiciere, o a sabiendas tuviere en su poder algún cuño, plancha o cualquier aparato, papel, metal, máquina, *66u otra cosa, utilizada en la falsificación de moneda acuñada de curso legal en Puerto Rico, o en falsificar oro en polvo, oro o plata en barras, pasta, grano o pepita, o en falsificar billetes o documentos de crédito, será castigada con pena de presidio por uno a quince años; destruyéndose todos los cuños, planchas, aparatos y todo papel, metal o máquina, empleados en dicha falsificación.” (1).
Hemos visto que en la acusación no se alega que el acu-sado a sabiendas tenía en su posesión los materiales utilizados en la falsificación.
En ocasiones anteriores hemos sostenido, y es ésa la doctrina imperante, que cuando el conocimiento es un ingrediente esencial del delito es necesario alegar en la acusación tal conocimiento. Pueblo v. Vázquez, 22 D.P.R. 455 (1915); 4 Wharton, Criminal Law and Procedure, § 1774; 20 C.J.S., Sec. 29, pág. 136. (2) El Procurador General sostiene que la omisión en la acusación de la alegación de “a sabiendas”, queda subsanada con la alegación de que la posesión de los materiales fue voluntaria, maliciosa y con intención criminal.
En Pueblo v. García, 9 D.P.R. 434 (1905), dijimos; “Aun concediendo que el uso de las palabras ‘maliciosa y criminalmente’ podría cumplir con los requisitos de la ley *67con respecto al propósito criminal, sin embargo, dichas pala-bras no excusan de la necesidad de alegar que el demandado sabía que la moneda era falsificada. Las palabras ‘maliciosa y criminalmente’ son de sentido demasiado general para hacer innecesario acusar al procesado de tal conocimiento. United States v. Carll, relatado en 105 U.S. en la página 611 de dicho tomo, es un caso aplicable.”
En el caso de People v. White, 34 Cal. 183, citado por el Procurador General, contrario a lo que ocurre en este caso, se alegó en la acusación el conocimiento (knowingly). Se resol-vió en dicho caso que para justificar una convicción bajo aquella acusación, debía haber prueba tanto de la intención criminal como de la posesión a sabiendas. Dicho caso no sostiene, por tanto, el argumento del apelado.
No constituyendo delito los hechos alegados en la acusa-ción, la sentencia apelada debe ser revocada y en su lugar dictarse otra ordenando la desestimación de dicha acusación.

En su texto en inglés que es el que prevalece, dicho artículo lee así:
“§ 423. —Having in Possession Tools for Counterfeiting.
Every person who makes, or knowingly has in his possession any die, plate, or any apparatus, paper, metal, machine, or other thing whatever, made use of in counterfeiting coins current in Puerto Rico, or in counterfeiting gold-dust, gold or silver bars, bullion, lumps, pieces, or nuggets, or in counterfeiting bank notes or bills, is punishable by imprisonment in the penitentiary not less than one nor more than fifteen years; and all such dies, plates, apparatus, paper, metal, or machine, intended for the purpose aforesaid, must be destroyed.”
Aunque existen discrepancias entre uno y otro texto por razón de su traducción del inglés al español, ambos textos son iguales en cuanto al elemento de “a sabiendas”.


No hay duda de que la prueba demostró que el acusado-apelante tenía conocimiento criminal del delito.